UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2198



VICKIE L. MCIVER ROBERTS,

                                               Plaintiff - Appellant,

          versus


BAPTIST HOSPITAL AND MEDICAL CENTER, Director,
Employee Relations,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-397-1)


Submitted: January 15, 2004                 Decided:   January 27, 2004



Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vickie L. McIver Roberts, Appellant Pro Se.      William Randolph
Loftis, Jr., Virginia A. Piekarski, CONSTANGY, BROOKS & SMITH,
L.L.C., Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Vickie L. McIver Roberts seeks to appeal the district

court’s order affirming the magistrate judge’s order denying her

motion   for   appointment   of   counsel.    This   court   may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).       The order Roberts seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.     Accordingly,      we   dismiss    the   appeal    for   lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                   - 2 -